DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/720,224 filed on 4/13/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Higbie (US 2013/0257602).

Regarding claim 1, Higbie teaches:
A digital handwheel system for camera orientation control ([0004] and Fig. 5 camera 11), comprising:
 a handwheel (handwheel assembly 12) comprising a motor ([0020]: motorized axis, thus motor) and a mounting plate (Fig. 1 shows mount 13 and Fig. 4 shows handwheel support- see attached annotated Fig. 4), wherein the handwheel couples with an output of the motor ([0020]: handwheel assemblies operate where the position of a motorized axis follows the position of the handwheel; thus handwheel couples with output of the motor) such that the handwheel can rotate relative to the mounting plate ([0020]: motorized axis follows the position of the handwheel); and 
wherein if the handwheel undergoes an angular rotation( [0020]: handwheel assemblies operate in a position encoder mode, thus the handwheel undergoes angular rotation), a rotation detector ([0020]: position encoder) sends signals to a controller (Fig. 7 shows a process 52 that control circuitry 50 of Fig. 4 performs based from position feedback) so that the motor brakes to resist a handwheel angular acceleration (Fig. 4 shows the haptic element 26 as a brake . as coils 44 are energized, thus acceleration, magnetic particles 34 impart a resistive braking torque 3333[0023]-[0028]) and to give the handwheel a simulated behavior corresponding to heavier wheel feel (Abstract: haptic force feedback effects that simulate forces with controls for mechanical heads; such force resulting from handwheel acceleration, deceleration, gear cogging).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 7, Higbie teaches: 
A digital handwheel system for camera orientation control (camera 11 in Fig. 5 and Fig. 3 shows a haptic force-feedback system and a handwheel assembly for operating the movement of the camera), comprising: 
a handwheel (handwheel assembly 12) rotatably coupled with a mounting plate to form an interior portion (Fig. 4 shows a brake or motor cross section mounted in the handwheel support, thus mounting plate); 
a motor disposed within the interior portion (Fig. 4 shows a motor or a brake incorporated in the interior portion of the mounting surface/plate); 
wherein the handwheel couples with an output of the motor such that the handwheel can rotate relative to the mounting plate ([0020]: motorized axis follows the position of the handwheel); and 
wherein if the handwheel undergoes an angular rotation( [0020]: handwheel assemblies operate in a position encoder mode, thus the handwheel undergoes angular rotation), a rotation detector ([0020]: position encoder) sends signals to a controller (Fig. 7 shows a process 52 that control circuitry 50 of Fig. 4 performs based from position feedback) so that the motor brakes to resist a handwheel angular acceleration (Fig. 4 shows the haptic element 26 as a brake . as coils 44 are energized, thus acceleration, magnetic particles 34 impart a resistive braking torque 3333[0023]-[0028]) and to give the handwheel a simulated behavior corresponding to heavier wheel feel (Abstract: haptic force feedback effects that simulate forces with controls for mechanical heads; such force resulting from handwheel acceleration, deceleration, gear cogging).  

Regarding claim 13, Higbie teaches:
 A digital handwheel system for camera orientation control (camera 11 in Fig. 5 and Fig. 3 shows a haptic force-feedback system and a handwheel assembly for operating the movement of the camera), comprising: 
a handwheel comprising a motor ([0024]: haptic element 24 comprises motor and handwheel 12 is the assembly), 
wherein the handwheel couples with an output of the motor ([0024]: haptic element 26 coupled to the shaft 20, output of motor); and 
wherein if the handwheel undergoes an angular rotation( [0020]: handwheel assemblies operate in a position encoder mode, thus the handwheel undergoes angular rotation), a rotation detector ([0020]: position encoder) sends signals to a controller (Fig. 7 shows a process 52 that control circuitry 50 of Fig. 4 performs based from position feedback) so that the motor brakes to resist a handwheel angular acceleration (Fig. 4 shows the haptic element 26 as a brake . as coils 44 are energized, thus acceleration, magnetic particles 34 impart a resistive braking torque 3333[0023]-[0028]) and to give the handwheel a simulated behavior corresponding to heavier wheel feel (Abstract: haptic force feedback effects that simulate forces with controls for mechanical heads; such force resulting from handwheel acceleration, deceleration, gear cogging).  

Regarding claims 2 and 8, Higbie teaches:
 The digital handwheel system of claim 1, wherein the mounting plate comprises a mounting surface opposite the handwheel, wherein the mounting surface and the handwheel are parallel (See reproduced picture below that shows mounting plates comprising surfaces opposite of the handwheel).  

    PNG
    media_image2.png
    581
    585
    media_image2.png
    Greyscale


Regarding claims 4 and 10, Higbie teaches:
The digital handwheel system of claim 1, wherein a portion of the motor is disposed with a portion of the mounting plate (Fig. 4 shows a brake or motor cross section mounted in the handwheel support, thus mounting plate).  

Regarding claims 5 and 11, Higbie teaches:
The digital handwheel system of claim 1, wherein the mounting plate is cylindrical and comprises an interior portion and the motor is disposed as least partially within the interior portion (Fig. 4 shows the handwheel support being cylindrical and the motor/brake cross section is within the handwheel support).  

Regarding claims 6, 12 and 16, Higbie teaches:
The digital handwheel system of claim 1, wherein the handwheel is prevented from rotating past a first hard limit by the controller and the motor ([0047]: resistive force as the handwheel is accelerated).  

Regarding claim 14 Higbie teaches:
The digital handwheel system of claim 13, further comprising a mounting plate coupled with the motor (Fig. 1 shows mount 13 and Fig. 4 shows handwheel support- see attached annotated Fig. 4).  

Regarding claim 15, Higbie teaches:
 The digital handwheel system of claim 14, wherein the mounting plate and the handwheel form an interior portion and wherein the motor is disposed within the interior portion (Fig. 4 shows the handwheel support being cylindrical and the motor/brake cross section is within the handwheel support).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higbie (US 2013/0257602).

Regarding claims 3 and 9, Higbie doesn’t explicitly show in the drawing wherein the mounting surface comprises a plurality of through holes.  
However, the manufacturer, while assembling the parts of the handwheel, would need to make holes on the mounting surface in order to attach the control element 12 to the mount 13.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date, to provide the mounting surface of Higbie with holes in order to attach the parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,608,461 to Salamati teaches a two-axis or three-axis digitally controlled microprocessor for remotely controlling an existing manually operated geared head. The method of motion pictures for motorizing and remotely controlling for positioning cameras is shown. The position sensors convert the movements of the handles initiated by the camera operator to voltage signals for actuating pan and tilt motors at the camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/19/2022


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846